10/08/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0302



                                 No. DA 20-0302

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

BRANDON JAMES LEWIS TOLLIE,

             Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including November 12, 2021, within which to prepare, serve, and file the

State’s response.




TKP                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          October 8 2021